                      Case 1:19-cr-00096-PLM ECF No. 9 filed 04/24/19 PageID.21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                    CRIMINAL MINUTE SHEET
USA v.       Edward Perez Rios                                                          Mag. Judge: Ray Kent

    CASE NUMBER                     DATE                 TIME (begin/end)               PLACE                  INTERPRETER


 1:19-cr-00096-PLM              April 24, 2019            3:33 - 3:46 p.m.           Grand Rapids             Tamara Brubaker


APPEARANCES:
Government:                                             Defendant:                                      Counsel Designation:
Hagen W. Frank for Alexis M. Sanford                    Appeared w/out counsel (court to appoint)


          OFFENSE LEVEL                               CHARGING DOCUMENT/COUNTS                             CHARGING DOCUMENT
                                                                                                         Read
Felony                                      Indictment, Counts 1-4                                       Reading Waived

             TYPE OF HEARING                                     DOCUMENTS                                CHANGE OF PLEA

✔   First Appearance                                 Defendant's Rights                         Guilty Plea to Count(s)
    Arraignment:                                     Waiver of                                  of the
         mute              nolo contendre            Consent to Mag. Judge for
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                     Other:
    Initial Pretrial Conference
                                                                                                Presentence Report:
    Detention         (waived   )                                                                      Ordered      Waived
    Preliminary    (waived      )                Court to Issue:                                    Plea Accepted by the Court
    Rule 5 Proceeding                               Report & Recommendation
                                                                                                    No Written Plea Agreement
    Revocation/SRV/PV                               Order of Detention
                                                    Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                    Bindover Order
    Change of Plea                               ✔ Order Appointing Counsel
                                                                                                    Case appears appropriate for
    Sentencing                                      Other:                                          expedited resolution
    Other:

                       ADDITIONAL INFORMATION                                                      SENTENCING
                                                                             Imprisonment:
                                                                             Probation:
                                                                             Supervised Release:
                                                                             Fine: $
                                                                             Restitution: $
                                                                             Special Assessment: $
                                                                             Plea Agreement Accepted:             Yes    No
                                                                             Defendant informed of right to appeal:         Yes    No
                                                                             Counsel informed of obligation to file appeal:  Yes   No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Remanded to USM                                                      $

CASE TO BE:           Set for Hearing before Mag. Judge              TYPE OF HEARING: Arraignment/IPTC/Detention Hearing

Reporter/Recorder:          Digitally Recorded                       Courtroom Deputy:              S. Carpenter
